HELIX TECHNOLOGY CORPORATION
1996 EQUITY INCENTIVE PLAN
(As Amended and Restated)


1.  Purpose and History



The purpose of the Helix Technology Corporation 1996 Equity Incentive Plan (the
"Plan") as amended and restated is to attract and retain key employees,
consultants, and directors of the Company and its Affiliates, to provide an
incentive for them to achieve long-range performance goals, and to enable them
to participate in the long-term growth of the Company.

The Plan was originally established in 1996, and is hereby being amended and
restated. The Company has also maintained the Helix Technology Corporation Stock
Option Plan for Non-Employee Directors (the "Directors' Plan"). As part of this
amendment and restatement of the Plan, the non-employee directors of the Company
shall become eligible to participate in this Plan, any remaining shares of
Common Stock available for grant under the Directors' Plan shall become
available for issue under this Plan, and upon approval of the stockholders of
this amendment and restatement no further options shall be granted under the
Directors' Plan. Any options that are outstanding under the Directors' Plan as
of the date of stockholder approval of this amendment and restatement shall
continue to be governed by the terms of the Directors' Plan and the relevant
grant agreements except as otherwise specifically provided in this Plan.

2.  Definitions

"Affiliate" means any business entity in which the Company owns directly or
indirectly 50% or more of the total voting power or has a significant financial
interest as determined by the Committee.

"Award" means any Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, or Foreign National Award granted under the Plan.

"Board" means the Board of Directors of the Company.

"Code" means the Internal Revenue Code of 1986, as amended from time to time, or
any successor law.

"Committee" means one or more committees each comprised of not less than three
members of the Board appointed by the Board to administer the Plan or a
specified portion thereof. If a Committee is authorized to grant Awards to a
Reporting Person or a Covered Employee, each member shall be a "disinterested
person" or the equivalent within the meaning of applicable Rule 16b-3 under the
Exchange Act or an "outside director" or the equivalent within the meaning of
Section 162(m) of the Code, respectively.

"Common Stock" or "Stock" means the Common Stock, $1.00 par value, of the
Company.

"Company" means Helix Technology Corporation.

"Covered Employee" means a "covered employee" within the meaning of Section
162(m) of the Code.

"Designated Beneficiary" means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant's death. In the absence of an
effective designation by a Participant, "Designated Beneficiary" means the
Participant's estate.

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, or any successor law. "Fair Market Value" means, with respect to Common
Stock or any other property, the fair market value of such property as
determined by the Committee in good faith or in the manner established by the
Committee from time to time.




-1-



--------------------------------------------------------------------------------



"Foreign National Award" - See Section 9(i).

"Incentive Stock Option" - See Section 6(a).

"Nonstatutory Stock Option" - See Section 6(a).

"Option" - See Section 6(a).

"Participant" means a person selected by the Committee to receive an Award under
the Plan.

"Performance Goals" means with respect to any Performance Period, one or more
objective performance goals based on one or more of the following objective
criteria established by the Committee prior to the beginning of such Performance
Period or within such period after the beginning of the Performance Period as
shall meet the requirements to be considered "pre-established performance goals"
for purposes of Code Section 162(m): (i) increases in the price of the Common
stock, (ii) market share, (iii) sales, (iv) revenue, (v) return on equity,
assets, or capital, (vi) economic profit (economic value added), (vii) total
shareholder return, (viii) costs, (ix) expenses, (x) margins, (xi) earnings or
earnings per share, (xii) cash flow, (xiii) customer satisfaction, (xiv)
operating profit, (xv) research and development, (xvi) product development,
(xvii) manufacturing, or (xviii) any combination of the foregoing, including
without limitation, goals based on any of such measures relative to appropriate
peer groups or market indices. Such Performance Goals may be particular to a
Participant or may be based, in whole or in part, on the performance of the
division, department, line of business, subsidiary, or other business unit,
whether or not legally constituted, in which the Participant works or on the
performance of the Company generally.

"Performance Period" means the period of service designated by the Committee
applicable to an Award subject to Section 9(l) during which the Performance
Goals will be measured.

"Reporting Person" means a person subject to Section 16 of the Exchange Act.

"Restricted Period" - See Section 8(a).

"Restricted Stock" - See Section 8(a).

"Restricted Stock Unit" - See Section 8(c)

"Stock Appreciation Right" or "SAR" - See Section 7(a).

3.  Administration

The Plan shall be administered by the Committee. The Committee shall determine
which eligible employees, consultants, and directors will receive Awards. The
Committee shall have authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the operation of the Plan as it shall
from time to time consider advisable, to interpret the provisions of the Plan
and any Award agreement, and to remedy any ambiguities or inconsistencies
therein. The Committee's decisions shall be subject to final ratification by the
full Board. To the extent permitted by applicable law, the Committee may
delegate to one or more executive officers of the Company the power to make
Awards to Participants who are not subject to Section 16 of the Exchange Act and
all determinations under the Plan with respect thereto, provided that the
Committee shall fix the maximum amount of such Awards for all such Participants
and a maximum for any one Participant, and such other features of the Awards as
required by applicable law.

4.  Eligibility

All employees and, in the case of Awards other than Incentive Stock Options
under Section 6, directors and consultants of the Company or any Affiliate,
capable of contributing significantly to the successful performance of the
Company, are eligible to be Participants in the Plan. Incentive Stock Options
may be granted only to eligible employees of the Company or its Affiliates.


-2-



--------------------------------------------------------------------------------



5.  Stock Available for Awards

(a)  Amount

. Subject to adjustment under Section 5(b), Awards may be made under the Plan
for up to 1,800,000 shares of Common Stock, together with all shares of Common
Stock available for issue under the Directors' Plan as of the date of the
approval of this amendment and restatement by the Company's stockholders. If any
Award (including any grant under the Directors' Plan) expires or is terminated
unexercised, or is forfeited or settled in cash or in a manner that results in
fewer shares outstanding than were awarded, then the shares subject to such
Award, to the extent of such expiration, termination, forfeiture or decrease,
shall again be available for award under the Plan. Common Stock issued through
the assumption or substitution of outstanding grants from an acquired company
shall not reduce the shares available for Awards under the Plan. Shares issued
under the Plan may consist in whole or in part of authorized but unissued shares
or treasury shares.

(b)  Adjustment. In the event that the Committee determines that any stock
dividend, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, or other
transaction affects the Common Stock such that an adjustment is required in
order to preserve the benefits intended to be provided by the Plan, then the
Committee (subject in the case of Incentive Stock Options to any limitation
required under the Code) shall equitably adjust any or all of (i) the number and
kind of shares in respect of which Awards may be made under the Plan, (ii) the
number and kind of shares subject to outstanding Awards, and (iii) the exercise
price with respect to any of the foregoing, and if considered appropriate, the
Committee may make provision for a cash payment with respect to an outstanding
Award, provided that the number of shares subject to any Award shall always be a
whole number.

(c)  Limit on Individual Grants. The maximum number of shares of Common Stock
subject to all Awards that may be granted under this Plan to any Participant in
the aggregate in any calendar year shall not exceed 200,000 shares, subject to
adjustment under subsection (b). With respect to any Award settled in cash that
is intended to satisfy the requirements for "performance-based compensation"
(within the meaning of Section 162(m)(4)(C) of the Code), no more than
$5,000,000 may be paid to any one individual with respect to each year of a
Performance Period.

6.  Stock Options

(a)  Grant of Options. Subject to the provisions of the Plan, the Committee may
grant options ("Options") to purchase shares of Common Stock (i) complying with
the requirements of Section 422 of the Code or any successor provision and any
regulations thereunder ("Incentive Stock Options"), and (ii) not intended to
comply with such requirements ("Nonstatutory Stock Options"). The Committee
shall determine the number of shares subject to each Option and the exercise
price therefor, which shall not be less than 100% of the Fair Market Value of
the Common Stock on the date of grant.

(b)  Terms and Conditions. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Committee may specify in the
applicable grant or thereafter; provided that (i) no Option shall be exercisable
after the expiration of ten years from the date the Option is granted, and (ii)
no Option may be granted with a reload feature which provides for an automatic
grant of additional or replacement options upon the exercise of an Option. The
Committee may impose such conditions with respect to the exercise of Options,
including conditions relating to applicable securities laws, as it considers
necessary or advisable.

(c)  Payment. No shares shall be delivered pursuant to any exercise of an Option
until payment in full of the exercise price therefor is received by the Company.
Such payment may be made in whole or in part in cash or to the extent permitted
by the Committee at or after the grant of the Option, pursuant to any of the
following methods: (i) by actual delivery or attestation of ownership of shares
of Common Stock owned by the Participant, including vested Restricted Stock,
(ii) by retaining shares of Common Stock otherwise issuable pursuant to the
Option, (iii) for consideration received by the Company under a broker-assisted
cashless exercise program acceptable to the Company, or (iv) for such other
lawful consideration as the Committee may determine.

7.  Stock Appreciation Rights

(a)  Grant of SARs. Subject to the provisions of the Plan, the Committee may
grant rights to receive any excess in value of shares of Common Stock over the
exercise price ("Stock Appreciation Rights" or "SARs") in tandem with an Option
(at or after the award of the Option), or alone and unrelated to an Option. SARs
in tandem with an Option shall terminate to the extentthat the related Option is
exercised, and the related Option shall terminate to the extent




-3-



--------------------------------------------------------------------------------



that the tandem SARs are exercised. The Committee shall determine at the time of
grant or thereafter whether SARs are settled in cash, Common Stock or other
securities of the Company, Awards or other property.

(b)  Exercise Price. The Committee shall fix the exercise price of each SAR or
specify the manner in which the price shall be determined. An SAR granted in
tandem with an Option shall have an exercise price not less than the exercise
price of the related Option. An SAR granted alone and unrelated to an Option may
not have an exercise price less than 100% of the Fair Market Value of the Common
Stock on the date of the grant.

(c)  Limited SARs. An SAR related to an Option, which SAR can only be exercised
upon or during limited periods following a change in control of the Company, may
entitle the Participant to receive an amount based upon the highest price paid
or offered for Common Stock in any transaction relating to the change in control
or paid during a specified period immediately preceding the occurrence of the
change in control in any transaction reported in the stock market in which the
Common Stock is normally traded.

8.  Restricted Stock and Restricted Stock Units

(a)  Grant of Restricted Stock. Subject to the provisions of the Plan, the
Committee may grant shares of Common Stock subject to forfeiture ("Restricted
Stock") and determine the duration of the period (the "Restricted Period")
during which, and the conditions under which, the shares may be forfeited to the
Company and the other terms and conditions of such Awards. Shares of Restricted
Stock may be issued for no cash consideration or such minimum consideration as
may be required by applicable law.

(b)  Restrictions. Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered, except as permitted by the
Committee, during the Restricted Period. Shares of Restricted Stock shall be
evidenced in such manner as the Committee may determine. Any certificates issued
in respect of shares of Restricted Stock shall be registered in the name of the
Participant and unless otherwise determined by the Committee, deposited by the
Participant, together with a stock power endorsed in blank, with the Company. At
the expiration of the Restricted Period, the Company shall deliver such
certificates to the Participant or if the Participant has died, to the
Participant's Designated Beneficiary.

(c)  Restricted Stock Units. Subject to the provisions of the Plan, the
Committee may grant the right to receive in the future shares of Common Stock
subject to forfeiture ("Restricted Stock Units") and determine the duration of
the Restricted Period during which, and the conditions under which, the Award
may be forfeited to the Company and the other terms and conditions of such
Awards. Restricted Stock Unit Awards shall constitute an unfunded and unsecured
obligation of the Company, and shall be settled in shares of Common Stock or
cash, as determined by the Committee at the time of grant or thereafter. Such
Awards shall be made in the form of "units" with each unit representing the
equivalent of one share of Common Stock.

9.  General Provisions Applicable to Awards

(a)  Transferability. Except as otherwise provided in this Section 9(a), an
Award (i) shall not be transferable other than as designated by the Participant
by will or by the laws of descent and distribution, and (ii) may be exercised
during the Participant's lifetime only by the Participant or by the
Participant's guardian or legal representative. In the discretion of the
Committee, any Award may be transferable upon such terms and conditions and to
such extent as the Committee determines at or after grant, provided that
Incentive Stock Options may be transferable only to the extent permitted by the
Code.

(b)  Documentation. Each Award under the Plan shall be evidenced by a writing
delivered to the Participant specifying the terms and conditions thereof and
containing such other terms and conditions not inconsistent with the provisions
of the Plan as the Committee considers necessary or advisable to achieve the
purposes of the Plan or to comply with applicable tax and regulatory laws and
accounting principles.

(c)  Committee Discretion. Each type of Award may be made alone, in addition to
or in relation to any other Award. The terms of each type of Award need not be
identical, and the Committee need not treat Participants uniformly. In addition
to the authority granted to the Committee in Section 9(l) to make Awards to
Covered Employees which qualify as "performance-based compensation" for purposes
of Section 162(m) of the Code, the Company may grant Awards subject to such
performance conditions (including performance-based vesting) as it shall
determine in its discretion. Except as otherwise provided by the Plan or a
particular Award, any determination with respect to an Award may be made by the
Committee at the time of grant or at any time thereafter.


-4-



--------------------------------------------------------------------------------



(d)  Dividends and Cash Awards

. In the discretion of the Committee, any Award under the Plan may provide the
Participant with (i) dividends or dividend equivalents payable currently or
deferred with or without interest, and (ii) cash payments in lieu of or in
addition to an Award.

(e)  Termination of Employment or Service. The Committee shall determine and set
forth in the grant agreement evidencing the Award the effect on an Award of the
disability, death, retirement or other termination of employment or service of a
Participant and the extent to which, and the period during which, the
Participant's legal representative, guardian or Designated Beneficiary may
receive payment of an Award or exercise rights thereunder. Unless the Committee
provides otherwise in any case, a Participant's employment or service shall have
terminated for purposes of this Plan at the time the entity by which the
Participant is employed or to which the Participant renders service ceases to be
an Affiliate of the Company.

(f)  Change in Control. In order to preserve a Participant's rights under an
Award in the event of a change in control of the Company as defined by the
Committee (a "Change in Control"), the Committee in its discretion may, at the
time an Award is made or at any time thereafter, take one or more of the
following actions: (i) provide for the acceleration of any time period relating
to the exercise or payment of the Award, (ii) provide for payment to the
Participant of cash or other property with a Fair Market Value equal to the
amount that would have been received upon the exercise or payment of the Award
had the Award been exercised or paid upon the Change in Control, (iii) adjust
the terms of the Award in a manner determined by the Committee to reflect the
Change in Control, (iv) cause the Award to be assumed, or new rights substituted
therefor, by another entity, or (v) make such other provision as the Committee
may consider equitable to Participants and in the best interests of the Company.

(g)  Loans. The Committee may not authorize the making of loans to Participants
in connection with the grant or exercise of any Award under the Plan.

(h)  Withholding Taxes. The Participant shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld in respect of Awards under the Plan no later than the date of
the event creating the tax liability. In the Committee's discretion, such tax
obligations may be paid in whole or in part in shares of Common Stock, including
shares retained from the Award creating the tax obligation, valued at their Fair
Market Value on the date of delivery. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to the Participant.

(i)  Foreign National Awards. Notwithstanding anything to the contrary contained
in this Plan, Awards may be made to Participants who are foreign nationals or
employed or performing services outside the United States on such terms and
conditions different from those specified in the Plan as the Committee considers
necessary or advisable to achieve the purposes of the Plan or to comply with
applicable laws.

(j)  Amendment of Award. Except as provided in Section 9(k), the Committee may
amend, modify or terminate any outstanding Award, including substituting
therefor another Award of the same or a different type, changing the date of
exercise or realization and converting an Incentive Stock Option to a
Nonstatutory Stock Option, provided that the Participant's consent to such
action shall be required unless (i) the Committee determines that the action,
taking into account any related action, would not materially and adversely
affect the Participant, or (ii) the action is permitted by the terms of the
Plan.

(k)  No Repricing of Options. Notwithstanding anything to the contrary in the
Plan, the Company shall not engage in any repricing of Options granted under
this Plan (including those granted under the Directors' Plan) without further
stockholder approval. For this purpose, the term "repricing" shall mean any of
the following or other action that has the same effect: (i) lowering the
exercise price of an Option after it is granted, (ii) any other action that is
treated as a repricing under generally accepted accounting principles, or (iii)
canceling an Option at a time when its exercise price exceeds the fair market
value of the underlying stock in exchange for another Option, Restricted Stock,
or other equity of the Company, unless the cancellation and exchange occurs in
connection with a merger, acquisition, spin-off, or similar corporate
transaction.

(l)  Code Section 162(m) Provisions. If the Committee determines at the time an
Award is granted to a Participant that such Participant is, or may be as of the
end of the tax year for which the Company would claim a tax deduction in
connection with such Award, a Covered Employee, then the Committee may provide
that the Participant's right to receive cash, Shares, or other property pursuant
to such Award shall be subject to the satisfaction of Performance Goals during a
Performance Period. Prior to the payment of any Award subject to this Section
9(l), the Committee




-5-



--------------------------------------------------------------------------------



shall certify in writing that the Performance Goals and other material terms
applicable to such Award were satisfied. Notwithstanding the attainment of
Performance Goals by a Covered Employee, the Committee shall have the right to
reduce (but not to increase) the amount payable at a given level of performance
to take into account additional factors that the Committee may deem relevant.
The Committee shall have the power to impose such other restrictions on Awards
subject to this Section 9(l) as it may deem necessary or appropriate to ensure
that such Awards satisfy all requirements for "performance-based compensation"
within the meaning of Section 162(m) of the Code.

(m)  Minimum Vesting Requirements. Each Stock Option and SAR granted under the
Plan shall vest in accordance with a schedule which does not permit more than
one-third of each such Award to vest on each of the three succeeding
anniversaries of the date of grant of the Award. Each Award of Restricted Stock
or Restricted Stock Units shall vest in accordance with a schedule which does
not permit such Award to vest prior to the third anniversary of the date of
grant of the Award. These minimum vesting requirements shall not, however,
preclude the Committee from exercising its discretion to (i) accelerate the
vesting of any Award upon retirement, termination of employment by the Company,
death or disability, (ii) accelerate the vesting of an Award in accordance with
Section 9(f), (iii) establish a shorter vesting shedule for consultants,
directors, or newly-hired employees, (iv) establish a shorter vesting schedule
for Awards that are granted in exchange for or in lieu of the right to receive
the payment of an equivalent amount of salary, bonus, or other cash
compensation, or (v) establish a performance-based vesting schedule in
accordance with Section 9(c) or Section 9(l).

10.  Miscellaneous

(a)  No Right To Employment. No person shall have any claim or right to be
granted an Award. Neither the Plan nor any Award hereunder shall be deemed to
give any employee the right to continued employment or service or to limit the
right of the Company to discharge any Participant at any time.

(b)  No Rights As Stockholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed under
the Plan until he or she becomes the holder thereof. A Participant to whom
Common Stock is awarded shall be considered the holder of the Stock at the time
of the Award except as otherwise provided in the applicable Award.

(c)  Effective Date. Subject to the approval of the stockholders of the Company,
the amendment and restatement of the Plan shall be effective on March 16, 2004.

(d)  Amendment and Term of Plan. The Board may amend, suspend or terminate the
Plan or any portion thereof at any time, subject to such stockholder approval as
the Board determines to be necessary or advisable to comply with any tax or
regulatory requirement. Unless terminated earlier by the Board, or extended by
subsequent approval of the Company's stockholders, the term of the Plan shall
expire on April 28, 2014, and no further Awards shall be made thereafter.

(e)  Governing Law. The provisions of the Plan shall be governed by and
interpreted in accordance with the laws of Delaware.


This Plan, as amended and restated, was approved by the Board of Directors on
March 16, 2004.


This Plan, as amended and restated, was approved by the stockholders on April
28, 2004.


-6-



--------------------------------------------------------------------------------

